NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-2100
                                         ______

                                    NAVJOT SINGH,
                                              Petitioner

                                             v.

                               ATTORNEY GENERAL
                            UNITED STATES OF AMERICA
                                    ___________

                               On Petition for Review of a
                      Decision of the Board of Immigration Appeals
                                     (A200-813-143)
                        Immigration Judge: Alberto J. Riefkohl
                                      ___________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   March 25, 2022
                                    ___________

                 Before: BIBAS, MATEY, and PHIPPS, Circuit Judges.

                                   (Filed: April 5, 2022)
                                       ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PHIPPS, Circuit Judge.

       Navjot Singh, a native and citizen of India, entered the United States without

inspection near Hidalgo, Texas, in June 2010. A month later, the Department of

Homeland Security initiated removal proceedings against him through charges that he

was inadmissible under 8 U.S.C. § 1182(a)(7)(A)(i)(I). During those proceedings, in

May 2011, Singh conceded inadmissibility and instead sought three forms of relief from

removal: asylum, withholding of removal under the Immigration and Nationality Act, and

protection under the Convention Against Torture. In May 2018, after determining that

Singh was not credible, the Immigration Judge assessed the evidence and concluded that

Singh did not show past persecution, a well-founded fear of future persecution, or a

likelihood of torture – at least one of which was needed for at least one of the forms of

relief he sought. Without any of those showings, the Immigration Judge denied all of

Singh’s requests for relief.

       Singh administratively appealed that order to the Board of Immigration Appeals.

In reviewing the Immigration Judge’s decision, the BIA deferred to the Immigration

Judge’s credibility finding. It then denied all forms of relief to Singh because there was

“insufficient independent evidence to rehabilitate [his] testimony or to independently

establish [his] claim.” BIA Decision at 3 (AR5).

       To review that final order of removal, Singh timely filed a petition in this Court.

See 8 U.S.C. § 1252(b)(1), (4). He now argues that the BIA erred in two respects: first by

deferring to the Immigration Judge’s adverse credibility finding, and second by
concluding that the remaining evidence did not support a finding of persecution. In

reviewing the agency’s credibility determination and factual findings for substantial

evidence, see B.C. v. Att’y Gen., 12 F.4th 306, 313 (3d Cir. 2021), we will deny the

petition.

I. THE CHALLENGE TO THE IMMIGRATION JUDGE’S CREDIBILITY DETERMINATION

       The Immigration Judge grounded the adverse credibility finding against Singh in

inconsistencies in his descriptions of past persecution. Before the hearing, Singh and his

father provided affidavits that similarly described two attacks that Singh claimed to have

experienced in February and March 2010 by members of a rival political party. But then

in testifying before the Immigration Judge, Singh recounted those same events

differently.

       A. The Descriptions of the Attacks Provided in the Two Affidavits

       The affidavits describe the attacks consistently. As they relate, the first attack

occurred on February 1, 2010, after Singh attended a rally organized by the political party

to which he belonged – the Mann party. Later that day, several members of the rival

Badal party attacked Singh and threatened to kill him if he opposed their party. The next

day, Singh went to the police station to report the incident, but an officer accused Singh

of lying and ordered other officers to beat him up and throw him out of the station.

       The second attack occurred several weeks later, on March 25, 2010. While Singh

was at home with his parents, twelve members of the Badal party forced open the outer

gate to their home and challenged Singh to come out. Those members of the Badal party


                                              2
threatened to “beat [Singh] to death” because he and his father had not joined their party.

Singh Aff. ¶ 13 (May 13, 2011) (AR168). Singh’s father asked for more time to decide.

Id. The Badal party members responded to that overture by beating Singh and his father

with sticks until the neighbors came outside.

       B. Singh’s Testimony Provides a Different Account of the Attacks

       When testifying before the Immigration Judge, on March 9, 2018, however, Singh

delivered a different account of those events. As to the first attack, Singh testified that

when he tried to report the attack, the police officer accused Singh of lying and tried to

arrest him, causing Singh to flee. Regarding the second attack, Singh testified that when

the Badal party members went to his home in March 2010, they knocked at the door, and

Singh’s father opened it for them.

       C. The Immigration Judge Permissibly Made an Adverse Credibility Finding

       Based on those unexplained differences, the Immigration Judge determined that

Singh was not credible.

       This Court reviews the agency’s adverse credibility finding under the deferential

substantial evidence standard. See Romero v. Att’y Gen., 972 F.3d 334, 340 (3d Cir.

2020) (explaining that this Court upholds the agency’s “findings if they are supported by

reasonable, substantial, and probative evidence on the record considered as a whole”

(quotation marks omitted)). Under that standard, this Court will uphold the agency’s

factual findings “unless the evidence would compel any reasonable fact finder to reach a

contrary result.” Uddin v. Att’y Gen., 870 F.3d 282, 289 (3d Cir. 2017) (quotation marks


                                              3
omitted); see also Alimbaev v. Att’y Gen., 872 F.3d 188, 196 (3d Cir. 2017) (explaining

that under the substantial evidence standard, an Immigration Judge’s credibility finding

receives “exceptional deference”).

       Here, substantial evidence supports the Immigration Judge’s adverse credibility

determination. It is of no moment that the subject matter of the differing accounts – those

related to Singh’s treatment by the police and those about how the Badal party entered

Singh’s property – were not the most important details of Singh’s requests for relief. See

8 U.S.C. § 1158(b)(1)(B)(iii) (explaining that an Immigration Judge may base an adverse

credibility finding on an inconsistency, inaccuracy, or falsehood in an applicant’s

statement “without regard to whether [the] inconsistency, inaccuracy, or falsehood goes

to the heart of the applicant’s claim”); see also Sunuwar v. Att’y Gen., 989 F.3d 239,

250–52 (3d Cir. 2021). Singh’s later testimony contained notable inconsistencies with

the accounts in the affidavits, and when asked about those details, he failed to provide an

adequate explanation for the differences. He also did not produce objective evidence

supporting his later version of events. Thus, nothing in the record compels the

conclusion that the Immigration Judge erred in assessing Singh’s credibility. See

8 U.S.C. § 1252(b)(4)(B); Romero, 972 F.3d at 340.

II.    THE RESIDUAL EVIDENCE OF FUTURE PERSECUTION

       Recognizing that the adverse credibility finding affected only the past persecution

analysis, Singh argues that he produced enough evidence of future persecution to qualify

for asylum and statutory withholding from removal. See 8 U.S.C. § 1101(a)(42)(A); INS


                                             4
v. Elias-Zacarias, 502 U.S. 478, 481 (1992). Those forms of relief each require a

showing of persecution, but to different standards of certainty: asylum uses a well-

founded fear standard, while statutory withholding employs a heightened showing – that

the persecution would be more likely than not. See INS v. Cardoza-Fonseca, 480 U.S.

421, 430–32 (1987) (distinguishing between the standards applicable to claims for

asylum and statutory withholding); see also Valdiviezo-Galdamez v. Att’y Gen., 663 F.3d

582, 590–91 (3d Cir. 2011) (reviewing both standards).

       To establish future persecution, Singh relies on a letter from a leader of his

political party, the Mann party. That letter states that Mann party members are routinely

targeted by members of the Badal party, and that Singh may be falsely imprisoned or may

even be eliminated if he returns to India. Singh argues that the Immigration Judge did

not consider that letter. But the Immigration Judge stated that “[a]ll admitted evidence

has been considered in its entirety regardless of whether specifically mentioned in the

text of this decision.” IJ Decision at 2 (AR65). The Immigration Judge did not

specifically address that letter, but that is not required. See Green v. Att’y Gen., 694 F.3d

503, 509 (3d Cir. 2012) (explaining that an Immigration Judge is not required to

“specifically discuss every individual piece of evidence”). Nor does that letter compel

the conclusion that Singh had a well-founded fear or a more-likely-than-not risk of

persecution on account of his political opinion. Accordingly, under the substantial

evidence standard, the agency’s conclusion cannot be disturbed. See 8 U.S.C.

§ 1252(b)(4)(B).


                                              5
                                    ***

For the foregoing reasons, we will deny the petition.




                                     6